DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 15 have been fully considered but they are not persuasive. Upon further review of the language of amended claim 15 and the cited prior art, the Examiner maintains that the claimed invention would have been obvious to one of ordinary skill in the art in view of the combination of Bodenchuk and Flynn. Bodenchuk teaches a sheath designed to fit around a smoking lighter. Flynn teaches a strap designed to fit around a smoking lighter. Flynn teaches a carb cap affixed to at least one sidewall of the strap, the carb cap being configured to cover an opening of a pipe. It would have been obvious to one of ordinary skill in the art to modify the sheath of Bodenchuk to include a carb cab affixed to at least one sidewall of the sheath, the carb cap being configured to cover an opening of a pipe, to allow a user to better regulate the rate of combustion of their desired smoking substance, and, if desired, permit a user to completely occlude the opening of their smoking apparatus bowl and any additional port thereon as suggested by Flynn [0008].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodenchuk (US 2013/0199548) in view of Chou (US 2008/0142026), Rupprecht (US 544,691), and Ament (US 1,720,460).
Regarding claim 1, Bodenchuk [Fig. 1] teaches smoker's pipe tool, comprising: a sheath having a top, a bottom, and at least one sidewall extending between the top and the bottom along a longitudinal axis of the sheath, the sheath defining a central recess 2 that extends along at least a portion of the longitudinal axis and that is configured to slidingly receive a lighter 4, wherein the sheath defines an additional recess 9 that extends alongside at least a portion of the central recess; an elongated poker 8 that is coupled with the sheath, the elongated poker having a first end and a second end; and the additional recess is configured to retain the elongated poker when the elongated poker is received within the additional recess [0020-0021]. 
Bodenchuk teaches the poker is received within the additional recess by pivoting rather than sliding. Chou teaches a smoker’s pipe tool wherein an elongated poker is slidingly received within a recess [0027]. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to modify Bodenchuk such that the elongated poker is slidingly received within the additional recess to achieve predictable results, i.e. receiving the poker. See MPEP 2144.06. 
Bodenchuk teaches the sheath has a protrusion configured to function as a pipe bowl tamper [0021; Fig. 10]. It is not disclosed that the poker second end is thicker than the first end and is configured to function as a pipe bowl tamper. Rupprecht teaches smoker’s pipe tool comprising an elongated poker having a first end E and a second end F, wherein: the second end is thicker than the first end and is configured to function as a pipe bowl tamper [Fig. 1-4; col. 1, l. 42-49]. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to modify Bodenchuk such that the poker second end is thicker than the first end and is configured to function as a pipe bowl tamper to achieve predictable results, i.e. providing a tool for tamping material in a pipe bowl. See MPEP 2144.06. 
Although it is not explicitly disclosed that the poker is removable, the Courts have held it prima facie obvious to modify prior art components to be separable, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  
Modified Bodenchuk does not teach a wind cover. Ament teaches a sheath defining a central recess that extends along at least a portion of the longitudinal axis and that is configured to slidingly receive a lighter, and a wind cover that is configured to extend over at least a portion of the central recess when the lighter is received therein, the wind cover defining an opening that is positioned to provide access to a flame generated by the lighter, the wind cover is configured to provide access to a lighting mechanism of the lighter such that the lighter may be activated while the wind cover is positioned over the portion of the central recess, the wind cover defines at least one aperture 8 on a lateral side of the wind cover [Fig. 1-4]. It would have been obvious to one of ordinary skill in the art to include such a wind cover with the tool of modified Bodenchuk to shield the flame from the wind as suggested by Ament [page 1, l. 1-15].  
Regarding claim 3, modified Bodenchuk teaches the elongated poker comprises a step that transitions a thickness of the first end to a thickness of the second end [Rupprecht Fig. 3]. 
Claims 2 and 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodenchuk, Chou, Rupprecht, and Ament as applied to claim 1 above, and further in view of Riggio (US D586953).
Regarding claim 2, modified Bodenchuk is silent to a bottle opener. Riggio teaches a lighter holder wherein the bottom defines a bottle opener [Fig. 2]. It would have been obvious to one of ordinary skill in the art to configure modified Bodenchuk such that the bottom of the sheath defines a bottle opener to provide a tool for opening bottles.
Regarding claim 4, modified Bodenchuk is silent to a cutout. Riggio lighter holder wherein at least one sidewall of the sheath further defines a cutout 10 that extends through the at least one sidewall and provides access to a portion of the central recess [Fig. 1]. It would have been obvious to . 
Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodenchuk, Chou, Rupprecht, and Ament as applied to claim 1 above, and further in view of Kaplan (US 2017/0241642).
Modified Bodenchuk is silent to a closeable compartment. Kaplan teaches a lighter case comprising closeable compartment and a hinged cover that is moveable between an open position and a closed position; when in the closed position the hinged cover extends over an opening of the closeable compartment; and when in the open position the hinged cover provides access to an interior of the closeable compartment [0096; Fig. 33]. It would have been obvious to one of ordinary skill in the art to configure modified Bodenchuk such that the sheath defines a closeable compartment that is spaced apart from the central recess and the additional recess, wherein: the sheath further comprises a hinged cover that is moveable between an open position and a closed position; when in the closed position the hinged cover extends over an opening of the closeable compartment; and when in the open position the hinged cover provides access to an interior of the closeable compartment to provide a compartment for storing items therein.  
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodenchuk, Chou, Rupprecht, Ament, Kaplan as applied to claim 5 above, and further in view of Chong (US 2007/0000502). 
Modified Bodenchuk does not teach a sealing mechanism. However, sealing mechanisms to protect against moisture are known in the art, as taught by Chong [0031-0032]. It would have been obvious to one of ordinary skill in the art to configure modified Bodenchuk such that the closeable compartment comprises a sealing mechanism such that the closeable compartment is waterproof when in a closed position for preventing moisture from entering. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodenchuk in view of Kaplan and Wolberg (US 2,982,454).
Bodenchuk teaches a smoker's pipe tool, comprising: a sheath having a top, a bottom, and at least one sidewall extending between the top and the bottom along a longitudinal axis of the sheath, the sheath defining a central recess 2 that extends along the longitudinal axis and that is configured to slidingly receiving a lighter 4, wherein: the sheath defines a slot 9 that extends along at least a portion of the length of the sheath; and an elongated poker 8 that is coupled with the sheath and is movable between a stowed position and an open position, wherein: when the elongated poker is in the stowed position, at least a portion of the elongated poker is disposed within the slot or the additional recess; when the elongated poker is in the open position at least a portion of the elongated poker is at least partially disengageable from the slot or the additional recess such that a tip of the elongated poker is insertable into a pipe bowl; and the sheath comprises a pipe bowl tamper portion 6 [Fig. 1-11; 0020-0027]. 
Bodenchuk is silent to a closeable compartment. Kaplan teaches a lighter case comprising closeable compartment [0096; Fig. 33]. It would have been obvious to one of ordinary skill in the art to configure Bodenchuk such that the sheath defines a closeable compartment that is spaced apart from the central recess and the slot for storing items therein.   
Modified Bodenchuk is silent to a pivoting connector. Wolberg teaches a smoker’s pipe tool including a pivoting connector 18 pivotally coupled with a lighter, and at least one tool that is pivotally coupled with the lighter using the pivoting connector, the at least one tool being configured to be detachably coupled with the at least one pivoting connector [Fig. 1-4; page 2, l. 26-40; page 3, l. 5-7]. As the sheath of Bodenchuk is coupled to tools, it would have been obvious to one of ordinary skill in the art to include a pivoting connector pivotally coupled with the sheath, and at least one tool that is . 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodenchuk, Kaplan, and Wolberg as applied to claim 8 above, and further in view of Peterson (US 4,538,751).
Modified Bodenchuk does not teach buoyance. Peterson teaches a buoyant cigarette case designed to float [abstract; col. 1, l. 5-42]. It would have been obvious to one of ordinary skill in the art to configure modified Bodenchuk such that the sheath is formed from a material that is sufficiently buoyant to float when a lighter is secured within the central recess to prevent sinking in water.   
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodenchuk, Kaplan, and Wolberg as applied to claim 8 above, and further in view of King (US 2018/0360108).
Modified Bodenchuk is silent to a whistle. However it is known in the art for a smoker’s tool to include a whistle, as taught by King [0024]. It would have been obvious to one of ordinary skill in the art to define a whistle on the sheath of modified Bodenchuk to allow for the user to make a whistling sound when desired. 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodenchuk, Kaplan, and Wolberg as applied to claim 8 above, and further in view of Hanosek (US 2004/0219468).
Modified Bodenchuk is silent to a flashlight. However it is known in the art for a smoker’s tool to include a flashlight, as taught by Hanosek, the flashlight comprising a light source, a power source, and an activation mechanism [0035]. It would have been obvious to one of ordinary skill in the art couple a flashlight with the sheath of modified Bodenchuk, the flashlight comprising a light source, a power source, and an activation mechanism, so that the user may use the light when desired. 
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodenchuk, Kaplan, and Wolberg as applied to claim 8 above, and further in view of Kondo (US 3,356,208).
Modified Bodenchuk is silent to a mirror. However it is known in the art for a smoker’s tool to include a mirror, as taught by Kondo [col. 1, l. 20-30]. It would have been obvious to one of ordinary skill in the art to couple a mirror with the exterior surface of the sheath of modified Bodenchuk to allow the user to see his or her reflection. 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodenchuk, Kaplan, and Wolberg as applied to claim 8 above, and further in view of Kang (US 2019/0297942).
Modified Bodenchuk is silent to a flint striker. However it is known in the art for a smoker’s tool to include a flint striker, as taught by Kang [0171]. It would have been obvious to one of ordinary skill in the art to couple a flint striker with the exterior surface of the sheath of modified Bodenchuk to provide a lighting mechanism. 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodenchuk, Kaplan, and Wolberg as applied to claim 8 above, and further in view of Cameron (US 2017/0086496).
Modified Bodenchuk is silent to a navigation compass. However it is known in the art for a smoker’s tool to include a navigation compass, as taught by Cameron [0083]. It would have been obvious to one of ordinary skill in the art to couple a navigation compass with the exterior surface of the sheath of modified Bodenchuk to assist the user with navigating.  

Claims 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodenchuk in view of Flynn (US 2019/0239560).
Bodenchuk teaches a smoker's pipe tool, comprising: a sheath having a top, a bottom, and at least one sidewall extending between the top and the bottom along a longitudinal axis of the sheath, the sheath defining a central recess 2 that extends along the longitudinal axis and that is configured to slidingly receiving a lighter 4, wherein: the sheath defines a slot 9 that extends along at least a portion of the length of the sheath; and an elongated poker 8 that is coupled with the sheath and is movable 
Bodenchuk is silent to a carb cap. Flynn teaches a strap designed to fit around a smoking lighter, and a carb cap affixed to at least one sidewall of the strap, the carb cap being configured to cover an opening of a pipe [Fig 1 and 11; 0052-0055]. As Bodenchuk teaches a sheath designed to fit around a smoking lighter, it would have been obvious to one of ordinary skill in the art to modify the sheath of Bodenchuk to include a carb cab affixed to at least one sidewall of the sheath, the carb cap being configured to cover an opening of a pipe and movable to extend beyond an outer periphery of the sheath, to allow a user to better regulate the rate of combustion of their desired smoking substance, and, if desired, permit a user to completely occlude the opening of their smoking apparatus bowl and any additional port thereon as suggested by Flynn [0008].
Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodenchuk and Flynn as applied to claim 15 above, and further in view of Wein (US 2010/0263172).
Modified Bodenchuk is silent to a magnetic element. However it is known in the art for a smoker’s tool to be coupled to another tool using a magnetic element, as taught by Wein [Fig. 2-3; 0018, 0039]. It would have been obvious to one of ordinary skill in the art to couple a magnetic element (connector) with the exterior surface of the sheath of modified Bodenchuk and to include at least one tool that is configured to be secured to the sheath using the magnetic element to prevent the items from being lost by keeping them removably attached or associated with one another [Wein 0019]. 
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodenchuk and Flynn as applied to claim 15 above, and further in view of Radey (US 4,233,998).
Modified Bodenchuk is silent to a wind cover. However it is known in the art for a smoker’s tool to include a wind cover 45, as taught by Radey [Fig. 2; col. 2, l. 23-47]. It would have been obvious to one of ordinary skill in the art to configure modified Bodenchuk such that a wind cover that is configured to extend over at least a portion of the central recess when the lighter is received therein to achieve the predictable result of protecting the lighter flame from the wind. 

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou (US 2008/0142026) in view of Ament. 
Chou teaches a smoker’s pipe tool, comprising: a sheath having a top, a bottom, and at least one sidewall extending between the top and the bottom along a longitudinal axis of the sheath, the sheath defining a central recess that extends along at least a portion of the longitudinal axis and that is configured to slidingly receive a lighter [Fig. 1-2; 0017-0020]. 
Chou does not teach a wind cover. Ament teaches a sheath defining a central recess that extends along at least a portion of a longitudinal axis and that is configured to slidingly receive a lighter, and that is configured to extend over at least a portion of the central recess when the lighter is received therein, the wind cover defining an opening that is positioned to provide access to a flame generated by the lighter [Fig. 1-4]. It would have been obvious to one of ordinary skill in the art to include such a wind cover with the tool of Chou to shield the flame from the wind as suggested by Ament [page 1, l. 1-15].  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC YAARY/Examiner, Art Unit 1747